 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDMendota Trouser CompanyandInternational Ladies' GarmentWorkers' Union,Midwest-Department.Case No. 13-CA-4058.November 8, 1961DECISION AND ORDEROn June 22, 1961, Trial Examiner Fannie M. Boyls issued her In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the Charging Party filed exceptions to the IntermediateReport and a supporting brief.Respondent also filed a brief in sup-port of the Intermediate Report and, by permission of the Board, areply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, and the entire record in this case, including the excep-tions and the briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly designatedTrial Examiner in Mendota,Illinois, on April 18, 19, and 20,1961, on complaint ofthe General Counsel and answer of Mendota Trouser Company, the Respondentherein.The issues litigated were whether Respondent engaged in surveillance of aunion meeting and discriminatorily discharged employee Ruth Preston, thereby vio-lating Section 8(a) (1) and (3) of the National Labor Relations Act.Counsel forRespondent and for the General Counsel submitted briefs which I have dulyconsidered.Upon the entire record, and upon my observation Of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a copartnership composed of Daniel Lauter and Jerry Lauter. Itdoes business under the trade name and style of Mendota Trouser Company. Itsprincipal office and place of business is at Mendota, Illinois, where it is engaged inthe manufacture and distribution of ladies' slacks.During the calendar year 1960,Respondent manufactured and sold finished products valued in excess of $50,000which it shipped directly to customers located outside the State of Illinois.Respond-ent concedes, and I find, that its operations affect commerce within the meaning ofthe Act. I also find that it will effectuate the policies of the Act to assert jurisdic-tion herein.134 NLRB No. 14.- . MENDOTA TROUSER COMPANY95II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,Midwest Department, hereincalled the Union, is a labor organization admitting to membership employees ofRespondent.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background and issuesRespondent'splantis located in the small town of Mendota, Illinois.Respondentemploys about 55 persons.In December 1960, Richard Zweiback, an International representative of theUnion, came to Mendota for the purpose of attempting to organize Respondent'semployees.About January 12 he and three of the women employees, whose sup-port he had obtained, called upon employee Ruth Preston at her home. Prestonjoined the Union at that time and thereafter sought to enlist the support of otheremployees during her lunch periods and after work.On the day following the visit to her home and pursuant to a suggestion madeduring that visit, Preston sought to obtain from her brother, Allen Steele, who wasRespondent's bookkeeper, a list of the employees and their addresses, to be used forunion organizational purposes.Her brother refused to furnish such a list and re-ported to Dan Lauter, one of the copartners, that his sister had made the request andrepeated to Lauter the names of the employees interested in the Union, which hissister had revealed to him.On February 1, as employees were leaving the plant, Union Representative Zwei-back distributed leaflets to them, announcing a union meeting to be,held on the fol-lowing day just after work at the Faber Hotel.After the employees had left theplant, Plant Manager Lee Stephenson, who had been watching the distribution frominside the plant, invited Zweiback inside and asked for one of the leaflets.Zweibackhanded him a leaflet, then withdrew it, and said in a jesting vein, "You won't need itbecause oneof your spies will bring in a copy to you tomorrow."The unionmeetingwas held, as scheduled, on February 2, about 4:30 p.m.About eight employees attended.As they were arriving and while the meeting wasin progress, Plant Manager Stephenson was sitting in a car catercornered across thestreet from the Faber Hotel where the meeting was held.One of the issues to bedecided is whether Stephenson was there for the purpose of engagingin surveillanceof the unionmeeting.Within a few days after the union meeting, employee Ruth Preston was transferredfrom the belt-making operation, at which she had been working for about 2 years, toa new operation.About a month later she was discharged, allegedly for failingto make production on the new operation and refusing to try to make production.The issues presented are whether the transfer and subsequent discharge were becauseof her union activities.There is no dispute as to the background facts relatedabove. I turn now to the subsidiary evidence relating to the alleged surveillance andthe alleged discrimination against Preston.B. The surveillance issuePlant Manager Stephenson was admittedly sitting in his car catercornered acrossthe street from the Faber Hotel after he left work on February 2.He was seenthere from approximately 4:40 to 5:20 p.m., by Allen Steele who was dining at theFaber Hotel Cafe during that period.Stephenson explained his presence as fol--lows: During the afternoon, his wife, who is afflicted with asthma and under doctor'sinstructions not to do any excessive walking and to avoid driving alone, called himat the plant and asked him to drive her downtown so that she could do some shop-ping.He left the plant about 4:15 or 4:30 p in., met his wife, who had driven to theplant, drove her first to a grocery store and then to the spot near the Faber Hotelwhere he parked and waited for her while she went to two drugstores, a bakery, apaper shop, and the local newspaper agency, all of which were in the near vicinity.He testified that while waiting for his wife to complete her errands, he read a maga-zine but that he also noticed two of the employees, Ruth Preston and Ina Garland,enter the hotel.Stephenson further testified that at the time he parked near theFaber Hotel, he did not know that a union meeting was being held there and did notlearn about it until the next morning when he overheard talk at the plant about themeeting.He stated that he did not know whether the leaflet and attached noticedistributed to employees on February 1 contained any notice of the meeting, forbefore he had an opportunity to read more than the first line, Union RepresentativeZweiback retrieved the leaflet which Zweiback had handed him.The first line ofneither the leaflet nor attachment mentioned any union meeting. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Stephensontestified in substantialcorroboration of her husband's testimonyregardingthe circumstances under which he was parked near the Faber Hotel at thetime in question.She stated that it was a day or two later that she learned aboutthe union meeting.Her husband told her of it and she also overheard remarks tothat effect in town.In all thecircumstances,I am not convinced that Stephenson'spresencenear theunion meeting was for a purpose other than that explained by himself and wife. Itherefore find that the General Counsel has failed to establish that Respondent en-gaged in surveillance of the unionmeetingin violation of Section 8(a) (1) of theAct.C. The transferand subsequentdischarge of Ruth PrestonIt is the General Counsel's contention that because of her prominence in the unionmovement, Ruth Preston was transferred to "more arduous and/or less agreeable jobtasks" on or about February 3, 1961, and thereafter discharged on or about March 1.As already indicated, there is no question but that Ruth Preston was one of themost active, if not the most active, union advocate in the plant.There is also noquestion but that Respondent knew she was active. It is undisputed that employeeSteele in January had informed Dan Lauter, one of Respondent's owners, of Preston'srequest for a list of empldyees and their addresses, to be used for union purposes;and Plant Manager Stephenson had observed Preston on February 2 enter the hotelwhere the union meeting was being held and knew, at least on the following day,the purpose of the meeting.Moreover, as demonstrated in this record, in a smalltown such as Mendota news travels fast and it is not likely that prominence of anemployee in a union organizational drive could long escape the attention of manage-ment. Indeed, Respondent's witness,Frank Domason, conceded that it was commonknowledge at the plant that Preston was active on behalf of the Union.Preston's prominence in the union movement and Respondent's knowledge of it,however, are not sufficient to establish that her transfer shortly after the union meet-ing and her discharge about a month later were discriminatorily motivated.Preston was hired by Respondent on February 10, 1959, and worked regularlyat making belts for slacks until February 6, 1961. She was a fast worker and, afterlearning her job, always made in excess of the minimum guaranteed rate for thepieceworkers on the belt operation.When there was an insufficient amount ofwork available for her on belt operations, she was assigned temporarily to otherwork such as bar tacking, pocket tacking, or dart sewing.According to Daniel Lauter, Preston could produce a good quality of work ifshe tried but she had difficultyinmaintainingan acceptable quality for any sus-tained period of time.He testified that when she filled in on operations other thanbeltmaking, Respondent suffered extreme losses on her work.He attributed thisunsatisfactory performance to her lack of interest in attempting to produce on any-thing other than the belt operation.As an illustration, he citedan instance inwhich Preston, while assigned part time to dart sewing, consistently failed to makeher production quota until he told her he was going to subtract the losses sustainedby Respondent on her dart work from her pay on belt making. Thereafter, shestarted making over her rate an darts.'Lauter testified that although at times when he or some othermanagement rep-resentative talked to her about the large number of defective belts she was pro-ducing, her quality of work would improve temporarily, her defective work, through-out most of her employment,was a sourceof irritation to him and others responsiblefor the high quality of slacks which his company was attempting to manufacture.And to make matters worse, Preston did not receive criticism in the proper spiritand refused to cooperate with persons returning rejected belts to her.Lauter as-serted that upon oneoccasion,a year or more before her discharge, he returned tothe plant after a 2-day absence and foundan accumulationof garments which shouldhave been shipped.Upon inquiring why they had not been shipped, he was told thatitwas necessary to wait for rejected belts to be repaired by Preston and that no onewanted to talk to her because her attitude was so bad .2 Lauter testified that hei This increased production may have resulted from the fact, as suggested by formerFloorlady Anderson, that Preston was furnished with a new dart machine about thattime ; but I am satisfied that Lauter was convinced that his admonition to Preston causedher production to increase.2 Lois Politsch credibly testified that when she returned rejected belts to Preston, thelatter would usually say that she would fix them when she got good and readyPrestonwas no morerespectful to Plant Manager StephensonAccording to his credited testi-mony, in September 1960 when he first returned some defective belts to Preston, she in- MENDOTA TROUSER COMPANY97thereupon talked to Preston and "her answers and the way she talked to me weresuch that I felt that she shouldn't even be in my plant."He accordingly left in-structions with Floorlady Doris Anderson-who at that time was performing mostof the duties later performed by Plant Manager Stephenson-that Preston shouldbe laid off at the end of her shift.Anderson, however, did not lay Preston off andexplained to Lauter later that she did not want to have to break in a new girl andbelieved she could straighten Preston out.Floorlady Anderson left Respondent's employ in September 1960 to go intobusiness for herself.She was succeeded by Plant Manager Stephenson.Accordingto Lauter, Preston was an even worse source of irritation to Stephenson and uponone or two occasions when Stephenson complained to him about the quality ofbelts Preston was producing and her lack of cooperation, Lauter told Stephenson,that if he was having that much trouble with her, she should be fired. Stephenson,however, was reluctant to fire her.Lauter thereupon decided to have belts madeatRespondent's office in Chicago but abandoned this experiment after about 2.weeks and returned the operation to Mendota because of the delay occasioned inshipping needed belts back to Mendota.Lauter's testimony with respect to Preston's work on the belt operations wassubstantiated in most respects by former Floorlady Anderson and Plant ManagerStephenson.Anderson, characterized Preston as "an ordinary worker." She testi-fied that at times Preston's work was satisfactory and at other times it was not; thatPreston was a fast operator on belts but did not always make production on otherpiecework jobs to which she was assigned; that upon one occasion Lauter had sug-gested that she lay off Preston because of his dissatisfaction with her as a beltoperator, but that Anderson talked to Preston and sought to bring about an improve-ment in Preston's work instead.Anderson also testified that when belts were re-turned to Preston,she would refuse to repair them unless she was paid for makingthem over and that Preston was in fact paid for making them over.3Stephenson testified that after assuming his duties as plant manager in Septem-ber 1960, it became necessary to remind Preston constantly that she was not satis-factorilymaintaining quality standards, that between 3 and 15 percent of the beltsmade by her were rejected, whereas the normal number of rejects should be lessthan 1 percent; that Preston sometimes delayed for as long as 2 days before re-pairing the belts returned to her, thereby delaying the shipment of slacks, to whichthe particular matching belts had to be attached; that about a week before transferringPreston to the support operation, he discussed with Lauter his dissatisfaction over thequality of Preston's work and Lauter suggested discharging her; however, it wasdecided to transfer the belt making operations to Chicago and to assign Preston tothe job of sewing supports.Defectiveworkmanship on supports, according toStephenson,would not be so apparent because supports were on the inside of thegarment.Preston denied that the percentage of belts rejected was as high as that estimatedby Stephenson.She testified that although she had received as many as 20 rejectsin 1 day, she averaged only between 2 and 4. Ina Garland, who succeeded Prestonon the belt operation,had never received more than five rejects in 1 day and onmany.days had none.quired, "Who in the hell are you?", and thereafter when he returned belts to her andexplained that he was in a hurry for them, she would sometimes say, "I'll do them whenI get time or when I get ready "Also illustrative of Preston's attitude toward her work was the experience with herrelated by employee Myrtle DialThe latter credibly testified that upon occasions Prestonhad been assigned to assist Dial on tunnels and darts and performed her work very care-lessly.When the presser asked Preston to be more careful, she replied that she did not"give a damn"because Dial,not she, would get the defective work back for repairingOn another occasion, when Preston was assigned to assist Dial and Dial requested thatshe work first upon material which was then needed, Preston replied that neither Dialnor Stephenson were going to tell her what to doAfter Dial reported Preston's attitudeto Stephenson,he no longer assigned Preston to assist at dart sewing3 Anderson voluntarily left Respondent's employ to go into business for herself.She.impressed me as an impartial and truthful witness. Preston, testifying generally in regardto rejects, stated that she was not paid twice for making belts which were rejected andI am satisfied that she was not paid twice while working under Plant Manager Stephenson,who succeeded Anderson.I am convinced,moreover, that Lauter did not know thatPreston was ever paid for remaking or repairing the rejected beltsI find, however, inaccordance with Anderson's credited testimony that double payment to Preston did occurat least part of the time while Anderson was flooriady.630849-62-vol 134-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not keep any records of rejected belts or other parts of the gar-ments it manufactured.I am satisfied from all the evidence that Stephenson's esti-mate of the number of rejects received by Preston was exaggerated,but thatnevertheless,Preston,in an effort to produce a large quantity of belts and increaseher earnings,did frequently produce an excessive number of defective belts andthat this circumstance,coupled with her uncooperative attitude in repairing the beltsand in working part time on other jobs to which she was assigned,motivated Re-spondent in transferring her from the belt operations to the support job.The support operation was created in trying out a new style and was discontinuedwithin a few months after it started.Several employees had worked on it part timebefore it was assigned to Preston as her regularjob.When Respondent returneditsbelt-making operations to Mendota,about 2 weeks after transferring them toChicago, employee Ina Garland-who had accompanied Preston to the union meet-ing-was assigned to Preston's former operations.According to Lauter,aswellas Stephenson, Garland'sperformance was highly satisfactory.Lauter testified,"TodayI am getting one of the best belts I have got since I have been in business.During the period of approximately a month when Preston worked on supports,she never at any time made her production quota. In fact,she producedless thanhalf the quota set for that job throughout the period she worked on supports. PlantManager Stephenson frequently complained to her about her lack of production,instructed her about how to sit at her machine, and upon one occasion at quittingtime called her back,as she was leavingthe pant,to remove materials which shehad left on her machine.Preston testified that Stephenson"completely complainedand refused to accept practically anythingIdid."She was openly resentful ofStephenson's suggestions and orders.She refused to follow his suggestions as tothe posture she should assume at her machine to avoid fatigue and when called backto remove materials from her machine,she had muttered"son-of-a-bitch"under herbreath but within Stephenson's hearing.On February 27, Stephenson called Preston to his office and warned her that unlessshe could show some improvement in her production-at least one unit a day-Respondent would be unable to keep her in its employ.Her production did not im-prove on the following day and he again called her into his office and informed herof this fact.She replied that the rate was too high and that"she couldn'tmake iteven if she wanted to."Employee Frank Domason,whose duty it was to keep themachines in good condition,thereupon speeded up her machine in an attempt toassist her in increasing production.4Nevertheless,her production did not improveon the following day. Stephenson discharged her on that day, March 1,explainingthat her production had not improved and that Respondent could not continue totake a loss of $3 or $4 a day on her work.Itwas Preston'sbelief,shared by at least one of the other employees,5 thatStephenson was purposely harassing her with criticisms,complaints, and instructionsthroughout the period she was working on the support operation.She testified thatthe production quota was set so high that she could not possibly have made it nomatter how hard she tried.Four persons at one time or another worked on the support operation but nonefor as long as a week at a time.Stephenson testified that only one, Francis Hazley,had ever made the rate set by Respondent for that operation and this had apparentlyoccurred only once. Stephenson did not know whether she had made it for as longas an 8-hour period.Nevertheless,as he explained,this does not necessarily meanthat the rate is too high,for an employee is not expected to make the rate whilelearning the operation and her ability to adapt to the new operation quickly may'depend upon whether she is experienced in single needle sewing operations, as Prestonwas.His chief complaint against Preston was not that she failed to make the rate;itwas, rather,that she failed to improve and plainly indicated that she did not intendto try to improve.Her statement to him about February 28 that she could not makethe rate "even if she wanted to"only confirmed what her production records indi-cated, that she did not want to make the rate.Along the same lines, Lauter testifiedthat Preson's producion records indicated to him that Preston planned the amount ofwork she intended to produce and that when it was reported to him that she had*Domason had been requested by Stephenson to be present at these interviews as awitness.5 Judy Majors, who worked near Preston, testified that Stephenson "would come up andwatch [Preston]all the time" ;that he "was always talking to her,picking on her", andthat after telling Preston to do a job one way, he would return and tell her to do it adifferent way. BREWERY&SOFT DRINK WORKERSLOCALUNION 16399said she could not make the rate "even if she wanted to," he told Stephenson todischarge her immediately.6Upon a consideration of all the evidence, I am not convinced that Respondenteither transferred Preston to the support operation or discharged her for discrimina-tory reasons.Although it does appear that Preston was subjected to a substantialamount of harassment from Stephenson while she was working on the support opera-tion, this circumstance may reasonably be attributed to Preston's uncooperative atti-tude and failure to improve her production. In the circumstances of this case, evenif there had been evidence of union animosity on Respondent's part-and therewas no such evidence here-I would conclude that the General Counsel had notproven by a preponderance of the evidence that Respondent was discriminatorilymotivated in transferring, then discharging, Preston.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practices, as alleged in the com-plaint,within the meaning of Section 8(a)(1) and (3) of the Act.[Recommendations omitted from pu'olication.]OTo show that it had correctly appraised Preston's attitude about her work, Respond-ent called as a witness an employee, Goldie Clarke, who related that she had overheardPreston telling some of her friends in the plant lunchroom that "she couldn't get along"with Stephenson ; that "she hated him" ; that "she wasn't going to try to make the rateof work because she didn't like the job she was on"; and that she wanted her old jobback.Preston denied making these statements but none of the employees to whom sheallegedlymade the statements, and who could have confirmed or denied Clarke's testi-mony, were called to testify. I credit Clarke's testimony.Brewery and Soft Drink Workers Local Union No.163 [Steg-maier Brewing Company]andGeorge TrybaInternationalUnion of United Brewery,Flour,Cereal, SoftDrink and Distillery Workers of America,AFL-CIO [Steg-maier Brewing Company]andGeorge Tryba.CasesNos.4-CB-664 and 4-CB-705.November 9, 1961DECISION AND ORDEROn August 7, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the consolidated complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The134 NLRB No. 16.